Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 1 of 8




        Exhibit B
                          Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 2 of 8




                                                              Exhibit B

’086 Patent, claim 18

    Claim Element         Allegations in the Complaint                                                          Alleged Actors in the
                                                                                                                Complaint

    18. An apparatus,     Paragraph 67 of the Complaint                                                         Grubhub
    comprising:
                          67. The Accused Instrumentalities comprise an apparatus comprising a memory
                          device, a processing device, and a transmitter. The infringing apparatus
                          comprises servers, hardware, software, and a collection of related and/or linked
                          web pages and mobile applications for providing recruitment information and
                          services to individuals (including individuals, independent contractors,
                          temporary workers, and/or freelancers) in the United States. On information and
                          belief, the Accused Instrumentalities comprise an apparatus with multiple
                          interconnected infrastructures, including but not limited to multiple data centers,
                          including Amazon Web Services (“AWS”) data centers located across the
                          United States. Further on information and belief, Grubhub1 employs multiple
                          redundant data centers to withstand localized outages. See above.

                          68. On information and belief, the infringing Grubhub apparatus comprises
                          Apache Cassandra as a primary data store. See above.

                          69. Upon information and belief, the Grubhub Accused Instrumentalities
                          comprises data centers housing memory devices, processing devices, receivers,
                          and transmitters. On information and belief, such data centers are in Illinois,
                          Texas, and Utah. See above.

    a memory device,      Paragraphs 70-71 of the Complaint                                                     Grubhub
    wherein the memory

1
 Grubhub does not capitalize the “H” in its name. When quoting Plaintiff’s allegations in these charts and the accompanying Motion
to Dismiss, Defendant has corrected that spelling error.


                                                                   1
                            Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 3 of 8




device stores               70. The Grubhub Accused Instrumentalities comprise a memory device, which        Driver (Grubhub driver
information regarding       stores information regarding at individuals available for applying for a job     application)
an individual available     opportunity or hiring need. On information and belief, the Grubhub memory
for at least one of         device stores information concerning drivers who are available and willing to
applying for and            accept assignments within the Grubhub network. Each such driver, on
interviewing for at least   information and belief, is employed by Grubhub as an Independent Contractor
one of a job, a job         and is retained by users of the Grubhub apparatus to perform specific, defined
opportunity, and a          tasks for the benefit of the user. See above.
hiring need,
                            71. The Grubhub Accused Instrumentalities store work schedule information
                            for each such driver (independent contractor) by virtue of the driver’s “Block
                            Scheduling” selections on the Grubhub Driver App or, in the alternative, by
                            virtue of the driver notifying Grubhub of his/her availability for engagement
                            on an open assignment. Available Blocks are open on a first-come, first-served
                            basis for drivers, although certain drivers with higher ranking will receive
                            priority. Drivers who have formally signed up for a given block of time are
                            given assignment priority for deliveries during the timeframe over otherwise
                            available drivers. See above.
and further wherein the                                                                                      None
memory device stores
information regarding a
recruitment search
request or inquiry

a processing device,        Paragraph 72 of the Complaint                                                    Grubhub
wherein the processing
device processes the        72. The Grubhub Accused Instrumentalities comprise a processing device which
information regarding a     automatically detects searching events, which occur when a user of the Grubhub
recruitment search          apparatus completes an Order and Request for Delivery. Each such Order and
request or inquiry upon     Request for Delivery comprises a job posting for Grubhub drivers, and
a detection of an           otherwise comprises an event which creates an interest in an individual (the
occurrence of a             driver) to seek and accept the position. See above.
searching event,



                                                                   2
                            Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 4 of 8




wherein the searching       Paragraph 72 of the Complaint                                                    Grubhub
event is an occurrence
of at least one of a job    72. The Grubhub Accused Instrumentalities comprise a processing device which
posting by at least one     automatically detects searching events, which occur when a user of the Grubhub
employer or at least        apparatus completes an Order and Request for Delivery. Each such Order and
one hiring entity, a        Request for Delivery comprises a job posting for Grubhub drivers, and
posting of new or           otherwise comprises an event which creates an interest in an individual (the
revised data or             driver) to seek and accept the position. See above.
information from at
least one individual or
a group of individuals,
a news release of a
business event, an
employment-related
event, an economic
report, industry-
specific news, an event
which creates an
interest by at least one
employer or at least
one hiring entity to fill
a position, and an event
which creates an
interest by at least one
individual to seek a
position,

wherein the processing      Paragraph 72 of the Complaint                                                    Grubhub
device automatically
detects the occurrence      72. The Grubhub Accused Instrumentalities comprise a processing device which
of the searching event,     automatically detects searching events, which occur when a user of the Grubhub
                            apparatus completes an Order and Request for Delivery. Each such Order and
                            Request for Delivery comprises a job posting for Grubhub drivers, and



                                                                  3
                          Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 5 of 8




                          otherwise comprises an event which creates an interest in an individual (the
                          driver) to seek and accept the position. See above.

wherein the processing                                                                                          None
device utilizes the
information regarding
an individual stored in
the memory device in
processing the
information regarding a
recruitment search
request or inquiry,

and further wherein the   Paragraph 73 of the Complaint:                                                        Grubhub
processing device
generates a message       73. The Grubhub Accused Instrumentalities comprise a processing device which
containing information    generates a message containing information regarding the individual (including
regarding the             but not limited to, availability, proximity, acceptance, identity, photo, estimated
individual,               time of arrival, and location (via Track Your Grub)). The message is transmitted
                          to the user (employer or hiring entity) via the Grubhub Mobile Application or
                          via the Grubhub website. See above and below:




                                                                   4
                          Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 6 of 8




                          See https://www.theverge.com/2012/11/13/3639988/grubhub-track-your-grub-
                          food-delivery-trackingnotifications;
                          see also Grubhub Customers Tracking Drivers In Real Time, available at:
                          https://www.youtube.com/watch?v=pCHZIpzKSCk&t=353s

wherein the message is                                                                                  None
responsive to the
recruitment search
request or inquiry; and

a transmitter,            Paragraph 67 of the Complaint                                                 Grubhub

                          67. The Accused Instrumentalities comprise an apparatus comprising a memory
                          device, a processing device, and a transmitter. The infringing apparatus


                                                               5
                          Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 7 of 8




                          comprises servers, hardware, software, and a collection of related and/or linked
                          web pages and mobile applications for providing recruitment information and
                          services to individuals (including individuals, independent contractors,
                          temporary workers, and/or freelancers) in the United States. On information and
                          belief, the Accused Instrumentalities comprise an apparatus with multiple
                          interconnected infrastructures, including but not limited to multiple data centers,
                          including Amazon Web Services (“AWS”) data centers located across the
                          United States. Further on information and belief, Grubhub employs multiple
                          redundant data centers to withstand localized outages. See above.



wherein the transmitter   Paragraph 73 of the Complaint                                                         Grubhub
transmits the message
to a communication        73. The Grubhub Accused Instrumentalities comprise a processing device which
device associated with    generates a message containing information regarding the individual (including
an employer or hiring     but not limited to, availability, proximity, acceptance, identity, photo, estimated
entity.                   time of arrival, and location (via Track Your Grub)). The message is transmitted
                          to the user (employer or hiring entity) via the Grubhub Mobile Application or
                          via the Grubhub website. See above and below:




                                                                   6
Case 6:20-cv-00628-ADA Document 14-2 Filed 10/02/20 Page 8 of 8




See https://www.theverge.com/2012/11/13/3639988/grubhub-track-your-grub-
food-delivery-trackingnotifications;
see also Grubhub Customers Tracking Drivers In Real Time, available at:
https://www.youtube.com/watch?v=pCHZIpzKSCk&t=353s




                                    7
